                                                                ÿ
                                                                Case 2:20-cv-00263-RFB-NJK Document 58 Filed 02/17/21 Page 1 of 2


                                                           0ÿ   59:6;<ÿ
                                                                     67ÿ =ÿ>6?@6A5ÿ
                                                           2ÿ    BC("-ÿ.ÿD(#-#'ÿE-Fÿ
                                                           3ÿ    /%)ÿG (ÿ/ÿ6083ÿ ()
                                                                 0777ÿ-Hÿ! "#ÿ$%#&'ÿ3 ÿ*+(ÿ
                                                           4ÿ    ,-ÿ. -'ÿ/%)ÿ89035ÿ
                                                                      +IC#4ÿ0721ÿ8692880ÿ
                                                           5ÿ    *J-"K"+4ÿ0721ÿ86922669ÿ
                                                           6ÿ    E2K "+4ÿÿJL(#-#MN+JO! )CK-+!ÿ
                                                                 PQQRSTUVWÿYRSÿZ[\]TQ]YYWÿ
                                                           7ÿ                                     ÿ
                                                           8ÿ                                                    ^_`ab?ÿ5a6ab5ÿ?`5ac`;aÿ;7^caÿ
                                                                                                                                        ÿ
                                                           9ÿ                                                               ?`5ac`;aÿ7dÿ_be6?6ÿ
                                                                                                                                        ÿ
                                                          0ÿ     ÿfg/$,hÿi$jk'ÿ #ÿ"#)"%")&+lÿ #)ÿE.$ÿB -ÿ/4ÿ2422J%2 2632f*G2/pmÿÿÿ
                                                          00ÿ     GEfgj'ÿ#ÿ"#)"%")&+ÿÿ                                                     ÿ
                                                          02ÿ     ÿ                                                                        ÿ
                                                                  ÿ ÿ ÿ +"#H"'ÿ                                                          ÿ
                                                          03ÿ     ÿ %ÿ                                                                    5a`r^:6a`7_ÿ6_?ÿ7c?bcÿa7ÿ
         ÿÿ
                      0721ÿ8692880ÿ*$34ÿÿ0721ÿ86922669ÿ




                                                                  ÿ                                                                        bsab_?ÿa`Abÿa7ÿd`:bÿcbr:tÿÿ
 0777ÿÿ! "#ÿ$%#&'ÿ3()ÿ*+(ÿ




                                                          04ÿ         iEÿ      G$/mÿ        g*     ÿ /Eÿ      Dgfmÿ     nE,,g/ÿ     *m$ÿ  5^rr7ca`_uÿ;7^_abcA7a`7_ÿd7cÿ
                           ,-ÿ. -'ÿ/%)ÿÿ89035ÿ




                                                                      iEÿ       G$/mÿ         g*    ÿ /Eÿ      Dgfmÿ      $k  ÿ fjk   EEÿ r6ca`6:ÿ5^AA6ctÿv^?uAb_aÿ
                                                          05ÿ     *ig,hEfk
                                                                      gfÿiEÿÿGE/E*                     o   ÿ g* ÿ  iEÿ    BEf    o*oB$  Eÿ A7a`7_ÿwb;dÿxyzÿ
                                                                                               g*    ÿ        iEÿ     B$,       '
                                                                                                                                 ÿ   o
                                                                                                                                     /B '
                                                                                                                                         ÿ
                                                          06ÿ      $,        Ef/$         o.Eÿ,g$/ÿ                   fjk ÿ2        42p9'ÿ
                                                                   ngf           q$qEÿ                        $k kÿ             ifgjqiÿ
ÿ




                                                          07ÿ      BEf          o*ÿo/
                                                                                    B$%)Ekÿ+'"ÿK"     kEfo     Ekÿ"2+"HL4ÿJ2pKI
                                                                                                                              9lÿk#$G,Ek ÿ
                                                                   ,,B'       ÿ ÿ                        H  )ÿ+"N                 Ll
                                                                                                                                    ÿhgEÿ
                                                          08ÿ      o0#ÿH)C"(%"&)&C+ÿ-0ÿ0'ÿÿH"C#(J+&&-"C%ÿ0'ÿlÿ#)ÿfgEÿB(I(H"#-ÿ
                                                          09ÿ       ÿ
                                                                    ÿ
                                                          2ÿ        ÿ ÿ ÿ h#)#H-ÿ
                                                          20ÿ     ÿ                                                                        ÿ
                                                                 ÿ
                                                          22ÿ    ÿ f#+)ÿi &-ÿ#)ÿE%ÿG(&ÿ0{+"#H"-|1ÿ#)ÿCÿG #Oÿÿ/!ÿD(Oÿn++#ÿOÿCÿ
                                                          23ÿ    G #Oÿÿ/!ÿD(Oÿ-ÿ(&-Hÿ(ÿHCÿG#"HÿÿHCÿB(H""JHÿi+)(-ÿÿHCÿB$, 'ÿo#J'ÿ
                                                          24ÿ   $+H(#H"%ÿ,#ÿ (&-Hÿ2 42p9ÿn(H ÿ --ÿ C(&CÿB(H""JH-ÿk("-ÿ2 42p9lÿ
                                                          25ÿ    0{h#)#H-|1'ÿNLÿ#)ÿHC(&CÿHC"(ÿ&#)(-"#)ÿJ&#-+'ÿ)ÿC(NLÿ-H"I&+Hÿ#)ÿ (ÿ-ÿ
                                                          26ÿ    ++!-4ÿ
                                                          27ÿ
                                                          28ÿ
                                                                                                                ÿ0ÿÿ2ÿ
                                                                ÿ
                                                                Case 2:20-cv-00263-RFB-NJK Document 58 Filed 02/17/21 Page 2 of 2


                                                           0ÿ   ÿ 5#ÿ*6(&(7ÿ2'ÿ220'ÿ8#)#9-ÿ"+)ÿ9:"(ÿ;<+7ÿ=&<<(9"#ÿ>9"#ÿ(ÿ=&?? (7ÿ
                                                           2ÿ    @&)?#9ÿ09:ÿA>9"#B1ÿCDE*ÿ46Fÿÿÿ
                                                           3ÿ               0ÿ :ÿ<(9"-ÿ (ÿ9:9ÿ+"#9"-Hÿ;<+7ÿ=&<<(9"#ÿE&#9(?9"#ÿ(ÿ (9"+ÿ
                                                           4ÿ    =&?? (7ÿ@&)?#9ÿ-:++ÿ6ÿ)&ÿ#ÿ(ÿ6(ÿ> (I:ÿ2'ÿ220ÿ
                                                           5ÿ   ÿ JÿJ=ÿ=5ÿ= JK,$ D8ÿ
                                                           6ÿ      8ÿ 9)4ÿ*6(&(7ÿ06'ÿ220ÿ                               8ÿ 9)4ÿ*6(&(7ÿ06'ÿ220ÿ
                                                           7ÿ       LMNOPÿ
                                                                    ÿ RÿSNTUNVWÿ                                            NPopVNqr    ÿMMsÿ
                                                                                                                            ÿ
                                                           8ÿ       X74ÿY-YÿE:("-ÿ.ÿZ(#-#[[[[[[[[[[[[[ÿ X74Y-Yÿ/"I:+-ÿDÿX+7ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ[[[[[[[[[ÿ
                                                           9ÿ             E\;J=ÿ.ÿZD;]D/=D/'ÿD=^ÿ                             /JE\5,$=ÿDÿXD,$Z'ÿD=^ÿ
                                                          0ÿ              /%)ÿX (ÿ_6322ÿ                                       /%)ÿX (ÿ_05075ÿ
                                                                          >$;`ÿ,5K/=XK;Z'ÿD=^ÿ                                 0635ÿ."++ ÿE#9(ÿE"(I+'ÿ=&"9ÿ2 ÿ
                                                          00ÿ             /%)ÿX (ÿ_05207ÿ ()                                   ,-ÿ. -'ÿ/.ÿ89034ÿ
                                                                          0777ÿ-9ÿ! "#ÿ$%'ÿ3ÿ*+(ÿ abbcdefghÿjcdÿtfjfeumebhÿ
                                                          02ÿ             ,-ÿ. -'ÿ/%)ÿÿ89035ÿ
                                                          03ÿ       abbcdefghÿjcdÿklmnebnjjhÿ
         ÿÿ
                      0721ÿ8692880ÿ*$34ÿÿ0721ÿ86922669ÿ




                                                                    ÿ
 0777ÿÿ! "#ÿ$%#&'ÿ3()ÿ*+(ÿ




                                                          04ÿ                                                          vpTopÿ
                           ,-ÿ. -'ÿ/%)ÿÿ89035ÿ




                                                          05ÿ   ÿ X -)ÿ#ÿ9:ÿ-9"<&+9"#ÿÿ9:ÿ<(9"-'ÿ67ÿ#)ÿ9:(&:ÿ9:"(ÿ(-<I9"%ÿ99(#7-ÿÿ(I()'ÿ
                                                          06ÿ      #)ÿ(ÿ)ÿI&-ÿ-:!#'ÿ9:ÿE&(9ÿ#9(-ÿ9:ÿ++!"#ÿ()(-4ÿ
ÿ




                                                          07ÿ   ÿ JÿJ=ÿ\D;DXZÿ5;8D;D8ÿ9:9ÿ#7ÿ(-<#-ÿ9ÿ9:ÿ>9"#ÿ-:++ÿ6ÿ"+)ÿ#ÿ(ÿ6(ÿ
                                                          08ÿ   > (I:ÿ2'ÿ220ÿ
                                                          09ÿ               8$ D8ÿ9:"-ÿ[17th    [[[[[[ÿ)7ÿÿ[[February
                                                                                                                   [[[[[[[[[[[[[[['ÿ220ÿ
                                                          2ÿ                                                             ÿ                                          ÿ
                                                                                                                         K=ÿ8J= ;JE ÿE5K; ÿ@K8]Dÿ
                                                          20ÿ    =&6?"99)ÿ674ÿÿ
                                                          22ÿ   ÿX,$E`ÿ       wÿ$8\$>=ÿ
                                                          23ÿ    X74ÿxE\;J
                                                                         hxyzdn=hÿÿ.
                                                                                   {|ÿÿ}ZD;]D/=
                                                                                         fd~fehfeÿD/'ÿD=^ÿ ÿ
                                                          24ÿ
                                                                 ÿÿÿÿÿÿÿ0/7%77)ÿ
                                                                                  ÿXÿ(!ÿ/"#ÿÿ6$%
                                                                                                 083ÿ'ÿÿ=&"9ÿ3 ÿ
                                                          25ÿ    ÿÿÿÿÿÿÿÿ,-ÿ. -'ÿ/.ÿ89035ÿ
                                                          26ÿ    abbcdefghÿjcdÿklmnebnjjhÿ
                                                          27ÿ
                                                          28ÿ
                                                                                                               ÿ2ÿÿ2ÿ
